DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 20, 2020 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-10 and 12-14 of U.S. Patent No. 10,747,832. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities:



Claim 1 of ‘832 Patent
Comments
A portable information terminal configured to communicate with an external terminal, comprising: a display which can display a condition set in advance; a communication unit transmits first information indicating a status of the portable information terminal to a server, and receives, as second information, a recommendation candidate of an application operable on the portable information terminal, is the recommendation candidate being determined as satisfying a first condition based on the first 


 wherein the communication unit further transmits a content related to the recommended application determined by the controller to the external terminal as third information, and receives a result selected by the external terminal based on the third information as fourth information, and wherein the controller determines whether an application corresponding 


in response to a determination that the corresponding application has not been downloaded, connects to the server to make the application downloadable and controls the communication unit to transmit a status to the external terminal, and when receiving a predetermined instruction information from the external terminal after the communication unit transmits the status to the external terminal,
in response to a determination that the corresponding application has not been downloaded. connects to the server to make the application downloadable and transmits a status to the wearable type external terminal, and  6 DM US I 66066296-2 093265 0055Application No. 15/737,161Docket No.: 093265-0055 Reply to Office Action of December 13, 2019 when receiving a user instruction from the wearable type external terminal, downloads the application from the server to the portable information terminal and starts the application.
The ‘832 patent recites greater detail despite varying terms.

and wherein the portable information terminal determines whether an application corresponding to the selected icon has been downloaded to the portable information terminal based on the fourth information
The ‘832 patent recites a particular aspect of display being controlled, as claimed.


	-Instant claim 9 is similar in scope to claim 1 and is rejected under a similar rationale.
	-Instant claims 2 and 10 are read upon by ‘832 patent claim 3.
	-Instant claims 3 and 11 are read upon by ‘832 patent claim 10.
	-Instant claims 4 and 12 are read upon by ‘832 patent claim 12.
	-Instant claims 5 and 13 are read upon by ‘832 patent claim 13.
	-Instant claims 6 and 14 are read upon by ‘832 patent claim 14.


Allowable Subject Matter
Claims 1-16 are not read upon by prior art but cannot be allowed, due to the above double patenting grounds of rejection.
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Of the closest prior art of record, US Patent No. 8,255,280 to Kay (7/20/2020 IDS) discloses rules and conditions applied to suggesting applications to terminals. The reference teaches flagging matched applications for a given user but falls short of disclosing the full combination of claim limitations being recited in independent claims 1 and 9.
	Of the closest prior art of record, US Pre-Grant Publication 2016/0066120 to Lee (7/20/2020 IDS) teaches app store research used for installing to a given terminal. The reference teaches use of user history in app rankings used for installation at a terminal but also does not fully teach the combination of claim limitations being claimed presently in the independent claims.
	Of the closest prior art of record, US Pre-Grant Publication 2013/0173637 to Kim (7/20/2020 IDS) teaches app usage information being used for generating recommendations to a user. In the teachings of Kim, candidate lists of applications are stored in a database, but the reference falls short of teaching the full combination of the instant claim limitations of the independent claims.
	Of the closest prior art of record, US Pre-Grant Publication 2016/0170575 to Ye teaches searching for application based upon a plurality of user-specific criteria. The reference additionally teaches comparison, selection and transmission of identified 
	Of the closest prior art of record, US Pre-Grant Publication 2013/0325856 to Solo Matamala teaches server-generation of recommendations used in application transmission. Further, the reference teaches use of rules to determine data types available for transmission. However, the Solo Matamala reference does not fully teach the entire combination of claim limitations being presently taught in the independent claims.
	Dependent claims 2-8 and 10-16 are found to recite allowable subject matter due to their further limiting the allowable subject matter of independent claims 1 and 9.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157